Order entered July 22, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-14-01622-CV

                             KAREN HOUSTON, ET AL., Appellants

                                              V.

                 JERRY KIRCHMAN & ASSOCIATES, ET AL., Appellees

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 81,238

                                          ORDER
       Appellants’ brief is past due. Before the Court is the July 9, 2015 pro se motion of
appellants Karen Houston and Houston Northshore Peninsula, Ltd. seeking an extension to “hire
another attorney or prepare pro se.” In the motion, appellants state that their attorney, Teresa
Robbins, has informed them that she will not handle their appeal. However, Ms. Robbins has not
filed a motion to withdraw with this Court. See TEX. R. APP. P. 6.5. Accordingly, Ms. Robbins
is still the attorney of record for appellants.    Accordingly, the Court takes no action on
appellants’ pro se motion.
       On the Court’s own motion, we ORDER appellants to file a brief WITHIN FORTY-
FIVE DAYS of the date of this order.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE